      USDC IN/ND case 1:20-cv-00401-HAB-SLC document 9 filed 02/02/21 page 1 of 2
                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF INDIANA
                                            FORT WAYNE DIVISION


Amanda Cerny, et al.
                                        Plaintiff,
v.                                                              Civil Action No.: 1:20−cv−00401−HAB−SLC
                                                                Judge Holly A Brady
BB Operations LLC, et al.
                                        Defendant.


                                          NOTICE OF AVAILABILITY
                                   OF A UNITED STATES MAGISTRATE JUDGE
                                         TO EXERCISE JURISDICTION

    In accordance with the provisions of Title 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and Local Rule 72−1, a United
States Magistrate Judge of this district court is available to conduct any or all proceedings in this case including entry of
a final judgment. Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all parties voluntarily
consent.

    Because of the dramatic increase in the number of criminal cases in recent years, the district judges give priority to
the criminal docket as required by law. Under these circumstances, your case can experience delay, which can result in
cost increase, before it can be tried by the district judge. Congress' enactment of the Civil Justice Reform Act requires
the Court to give increased attention to addressing costs and delays in resolving civil disputes. The Judicial Conference
of the United States encourages the designation of magistrate judges to conduct all proceedings in civil cases, both jury
and non−jury. Consent to a magistrate judge will ensure an earlier resolution. Therefore, the parties are encouraged to
consent to Jurisdiction by United States Magistrate Judge.

   The attached Consent to or Declination of the Exercise of Jurisdiction by a United States Magistrate Judge
must be returned to the Clerk of Court within twenty−one (21) days after the initial preliminary pretrial
conference. If the Consent Form is not returned within the twenty−one (21) days, then the parties will be reminded of
the return requirement by the Clerk's Office and will be given a ten (10) day extension which will be documented in a
docket entry. In addition, the parties will be advised the failure to return the Form within the ten (10) day extension
period will be brought to the attention of the Court for further action as the Court deems appropriate.

   You may, without adverse substantive consequences, decline consent, but this will prevent the court's jurisdiction
from being exercised by a magistrate judge. If any party declines consent, the identity of the parties consenting or
declining consent will not be communicated to any magistrate judge or district judge.

  An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States Court of
Appeals for this judicial circuit in the same manner as an appeal from any other judgment of a district court.
      USDC IN/ND case 1:20-cv-00401-HAB-SLC document 9 filed 02/02/21 page 2 of 2
                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                          FORT WAYNE DIVISION

Amanda Cerny, et al.
                                      Plaintiff,
v.                                                           Civil Action No.: 1:20−cv−00401−HAB−SLC
                                                             Judge Holly A Brady
BB Operations LLC, et al.
                                      Defendant.

                          CONSENT TO OR DECLINATION OF THE EXERCISE
                     OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

     Each party to the above−captioned civil matter shall select one of the following two options indicating
whether the party will consent or decline to consent to having a Magistrate Judge conduct any and all proceedings
in this case, including entry of final judgment, in accordance with the provisions of 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and Local Rule 72−1.

     ____   The party or parties listed below voluntarily consent to having a United States Magistrate Judge
            conduct all further proceedings in this case to disposition, with direct review by the Seventh Circuit
            Court of Appeals in the event an appeal is filed.

OR

     ____   The party or parties listed below acknowledge the availability of a United States Magistrate Judge but
            decline to consent.

Should this case be reassigned from one magistrate to another due to caseload restrictions, recusal,
retirement or any other reason, the undersigned may object within thirty (30) days of such reassignment.


Printed Name of Party                      Signature of Party or Attorney                       Date




NOTE: This Consent to or Declination of the Exercise of Jurisdiction by a United States Magistrate Judge
must be returned to the Clerk of Court within twenty−one (21) days after the initial preliminary pretrial
conference. If the Consent Form is not returned within the twenty−one (21) days, then the parties will be
reminded of the return requirement by the Clerk's Office and given a ten (10) day extension recorded in a
docket entry. The failure to return the Form within the ten (10) day extension period will be brought to the
attention of the Court for further action as the Court deems appropriate.

            Fort Wayne: FWClerks@innd.uscourts.gov             South Bend: SBClerks@innd.uscourts.gov
            Hammond: HMDClerks@innd.uscourts.gov                Lafayette: LafClerks@innd.uscourts.gov

      To return this form via U.S. Mail, please refer to http://www.innd.uscourts.gov for mailing addresses.
